Title: To Thomas Jefferson from Peter Arrell Browne, 1 March 1825
From: Browne, Peter Arrell
To: Jefferson, Thomas


Sir:
Philadelphia,
March 1. 1825.
I have the honour to send you enclosed a copy of the First Annual Report of the proceedings of “the Franklin Institute of the State of Pennsylvania for the promotion of the Mechanic Arts,” to which are prefixed the Charter, Constitution, and Bye laws of the Institute, with a list of the members and officers for 1824 and 1825 and the standing committees of the present year.I make no doubt but that you will read the whole of this little volume with interest, but I take the liberty of calling your particular attention to the proposals for the next exhibition, which will be found in page 97.I have the honour to be Your obedient servantP. A. Browne
Cor. Sec.